DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Velcro®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, lines 1-2, “including one or more of a brush, and a cavity capable of containing water”, should read “including one or more of a brush, or a cavity capable of containing water”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 2, contains the trademark/trade name “Velcro®”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “hook and loop”
Claim 19, line 7, claims the limitation “an elongated body comprising an outer surface axial cavity capable of accepting one of the legs.” It is unclear to the examiner what an “outer surface axial body” comprises. For examination purposes, the aforementioned limitation will be interpreted as reading “an elongated body comprising an outer surface, and an axial cavity capable of accepting one of the legs.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-11, and 21, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 20100196634 A1).

	Regarding Claim 1, Smith et al. teaches a leg enhancer device for a golf bag support (wherein such a device could be used for a golf bag support)
An elongated body (1) comprising an outer surface (3) and an axial cavity (5) that extends a length of the elongated body (“end to end”) and is capable of accepting a leg of a golf bag support (wherein tubes (101, 102) are comparable to a leg of a golf bag and horse pad (1) is thus capable of accepting golf bag support). (Figs. 1-4; [0020])
With the outer surface (S1 in Modified Figure 1B below) having a surface area which is substantially greater than a surface area (S2 in Modified Figure 1B below) of the axial cavity (5). (Wherein the formula for the area of a cylinder is 2πr(h + r), and the radius (R1 in Modified Figure 1B below) to the outer dimension surface (S1 in Modified Figure 1B below) length exceeds the radius (R2 in Modified Figure 1B below) of the inner dimension surface (S2 in Modified Figure 1B below) to the center of the axial cavity (5) as seen in (Modified Figure 1B below)). (Figs. 1-4; [0020], [0024])
An outer sheath (wherein Smith et al. teaches water absorption through sealant materials) covering the outer surface of the elongated body (1), and; an attachment means (9) capable of securably maintaining the axial cavity (5) in a mated position (Fig. 3F) with the leg (wherein shop horse tubes (101, 102) are comparable to the leg). (Figs. 1-3F; [0020])
Wherein the axial cavity (7) defines an inner surface (S2 in Modified Figure 1B below) and the device (1) increases the outer surface area of the leg. (Wherein the radius from the center of the tubes (101, 102) to the outer surface (S1 in Modified Figure 1B below) is larger than the tube’s themselves). (Figs. 1-4; [0020], [0024]) 



    PNG
    media_image1.png
    399
    470
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    28
    26
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    28
    24
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    29
    28
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    25
    27
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]





    PNG
    media_image11.png
    29
    166
    media_image11.png
    Greyscale


Regarding Claim 2, Smith et al. further teaches a leg enhancer device (1) further comprising an axial side slit (7). (Figs. 1-3F; [0020])

	Regarding Claim 9, Smith et al. further teaches wherein the attachment means comprises one or more of adhesive tape (9a, 9b), Velcro, one or more snaps, one or more hinges, one or more clasps, cord, one or more holes, tension between a leg and the device inner surface, and contact between the device and a foot of the leg. (Figs. 1-3F; [0020])

	Regarding Claim 10, Smith et al. further teaches wherein a material of construction comprises one or more of polyethylene (“In the preferred embodiment, the shop horse pad 1 comprises a polyethylene closed cell foam.), extruded polyethylene (“extruded round, closed-cell, low density polyethylene foam tube”), polyurethane, cloth, wood, metal, or foam (“foam tube”). (Figs. 1-3F; [0023], [0025])

Regarding Claim 11, Smith et al. further teaches wherein the outer sheath (wherein Smith et al. teaches water absorption through sealant materials) extends the length of the elongated body and wraps around the elongated body (wherein the pad is provided as covered in sealant). ([0025])

	Regarding Claim 21, Smith et al. further teaches a device (1) further comprising an axial split (7) fluidly coupled to the axial cavity (5) for receiving a leg (101, 102) of the golf bag support (wherein the device (30) would be capable of being attached to a golf bag support). (Figs. 1-3F; [0020])

Claim 19, so far as it is definite, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by High et al. (US 20110290683 A1).

	Regarding Claim 19, High et al. teaches a golf bag, comprising:
A container (10) to receive golf clubs therein (as a golf bag). (Figs. 1-6; [0057])
A stand (14) connected to the container, the stand (14) including at least two legs (12) moveable between a stand position (Fig. 1) and a retracted position (Fig. 3). (Figs. 1-6; [0057])
At least one leg enhancer device (30), (wherein each device provides an attachment means for banner (20)) attached to either leg (12). (Fig. 10; [0058])
Each of the at least one device (30) including, an elongated body (wherein (30) is longer than its width vertically (Fig. 10)) comprising an outer surface (wherein (30) has an outer surface), and an axial cavity capable of accepting one of the legs. (Fig. 10; [0058])
124054.002US2An attachment means (30) capable of securably maintaining the axial cavity (the cavity of device (30) in which leg (12) passes through) in a mated position with the leg (12). (Fig. 10; [0058])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3-5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1), as applied to claim 1 above,  in view of Fan (US 5738401 A).

Regarding Claim 3, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the axial cavity is not axially centered on a cross section of the device.
	Fan further teaches wherein the axial cavity (26) is not axially centered on a cross section of the device (24). (As seen in Modified Figure 4 below). (Figs. 4, 6; Col. 3, Lines 45-58)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for the axial cavity not being axially centered on the cross section of the device as taught by Fan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated a non-axially centered cavity in order to install the device in favorable disposition with the golf bag assembly, for when closing the stand or storing the bag for example.

    PNG
    media_image12.png
    25
    153
    media_image12.png
    Greyscale

    PNG
    media_image14.png
    149
    219
    media_image14.png
    Greyscale


	
	Regarding Claim 4, Smith et al. further teaches wherein the inner surface (S2 in Modified Figure 1B above) of the axial cavity (5) is continuous with the outer surface (S1 in Modified Figure 1B above) of the body (1). (Figs. 1-3F; [0020])

	Regarding Claim 5, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; the device further comprising a non-circular outer cross section.
	Fan further teaches the device (24) further comprising a non-circular outer cross section. (Wherein the cross-section is shown as quadrilateral). (Figs. 4, 6; Col. 3, Lines 45-58)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for the device not having a circular cross section as taught by Fan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the device having a non-circular cross-section in for both aesthetics and have a profile that is favorable to the utility of the device, for example to accommodate certain accessory pockets or added functionality.


	Regarding Claim 15, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; the device further comprising aesthetic facing.
	Fan further teaches the device (24) further comprising an aesthetic facing (30). (Figs. 4, 6; Col. 4, Lines 16-18)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for the device having aesthetic facing as taught by Fan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an aesthetic facing on the device in order to provide for personalization of the device, or represent the brand through indicia.

	Regarding Claim 18, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the outer surface comprises a plurality of faces.
	Fan further teaches wherein the outer surface of the device (24) comprises a plurality of faces (25, 27). (Figs. 4, 6; Col. 3, Lines 49-53)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for the device having a plurality of faces as taught by Fan. Wherein combining prior art elements according to known methods to yield predictable results; .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1), as applied to claim 1 above, in view of Bunyard (US 7805813 B1).

	Regarding Claim 6, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the cross sectional diameter of the device varies axially.
	Bunyard further teaches wherein the cross sectional diameter of the device (21) varies axially (as indicated by the profile variation seen in Modified Figure 4 below). (Figs. 1-2, 4-6; Col. 4, Lines 39-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for the device having a plurality of faces as taught by Fan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a plurality of faces on the device in order to accommodate the desired axial profile of the device. 
[AltContent: rect]
    PNG
    media_image15.png
    26
    156
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    142
    446
    media_image16.png
    Greyscale

Claims 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1),  as applied to claim 1 above,  in view of Norling (US 20120138647 A1).

	Regarding Claim 7, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising an accessory clip.
	Norling further teaches an enhancement device comprising an accessory clip (265). (Fig. 2a-2e; [0044], [0050])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide an accessory clip as taught by Norling. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide an accessory clip in order for the user to attach personal effects to the device. 

	Regarding Claim 17, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a cell phone dock.
	Norling further teaches an enhancement device further comprising a cell phone dock (260). (Fig. 2a-2e; [0044], [0050])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for a phone dock as taught by Norling. Wherein combining 

	Regarding Claim 20, Smith et al. further teaches wherein the device attachment means (1) connects to at least one of a foot or a knuckle of at least one of the legs (101, 102). (Wherein the axial slit (7) of the foam device (1) as taught by Smith et al. could be attached to a knuckle or joint of the one of the legs). (Figs. 1-3F; [0020])

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1),  as applied to claim 1 above,  in view of Roberts, II (US 20090250148 A1).

	Regarding Claim 8, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a mimicking outer contour.
	Roberts, II further teaches a leg enhancement device for a golf bag (1) further comprising a mimicking outer contour. (Wherein the cover (20) is designed to be ornamental). (Figs. 1-3; [0015])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide the device comprising a mimicking contour as taught by Roberts, II. Wherein combining prior art elements according to known methods to yield .

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1),  as applied to claim 1 above,  in view of Noble (US 20130021787 A1).

	Regarding Claim 12, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; the device further comprising indicator lights.
	Noble further teaches an enhancement device (100) further comprising indicator lights (110). (Figs. 1-5, 7-10; [0025])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide the device comprising indicator lights as taught by Noble. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide indicator lights on the device for portraying status, or match information such as the number of strokes the golfer has.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1), as applied to claim 1 above, and further in view of Baiz (US 20070267454 A1).
	Regarding Claim 13, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a washing system, including 
	Baiz further teaches an enhancement device (40), comprising a washing system (wherein the brush (46) can be used in conjunction with fluid to clean components), including a brush (46). (Fig. 4; [0029]-[0030])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for a brush as taught by Baiz. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide the leg enhancement device with a brush in order to clean golf club head, golf balls, in a addition to other equipment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1), as applied to claim 1 above, and further in view of Golko et al. (US 20120194976 A1).

	Regarding Claim 14, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a display screen.
	Golko et al. further teaches an enhancement device (100) further comprising a display screen (114). (Figs. 1-2, 4; [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100196634 A1),  as applied to claim 1 above,  in view of Brady (US 5704067 A).

	Regarding Claim 16, Smith et al., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising an internal or external accessory cavity.
	Brady further teaches an enhancement device (10) that further comprises an internal accessory cavity (12). (Figs. 1-2; Col. 2, Lines 13-16)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the leg enhancer device taught by Smith et al., modified above, and provide for the internal cavity as taught by Brady. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide the leg enhancement device with an internal cavity in order to provide the user with an additional storage compartment to stow their belongings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
W.B. Marsh (US 1445528 A), teaches an armlet purse.
V. L. Vendope (US 2156533 A), teaches a display device.
T.P. McColl (US 2625762 A), teaches a sign handling device.
Bystrom et al. (US 5083825 A), teaches a bag carrier handle incorporating a hinge.
Johnson (US 5153561 A), teaches a box utilizing indicator lights.
Han (US 6688636 A), teaches luggage with indicator lights.
Crawley (US 7039966 B2), teaches a handle cover with a varying axial diameter.
Vann (US 8038549 B2), teaches an enhancement device utilizing an indicator light.
Seki (US 20080061574 A), teaches a detachable hand grip.
Behar (US 20110314651 A1), teaches a sleeve with a phone dock that serves to provide the sleeve with a display screen from within an internal accessory cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733